Citation Nr: 0913613	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for status postoperative 
total right knee arthroplasty secondary to a service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1951 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision rendered by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred for appellate review.  In January 2008, 
the Board remanded the case to the RO for additional 
development.  The additional development has been completed 
and the case has been returned to the Board for appellate 
review.

The Veteran testified at a video conference hearing before 
the undersigned member of the Board in May 2007.  The hearing 
transcript is associated with the claims file.


FINDING OF FACT

The competent medical evidence of record does not show a 
right knee disability that is causally or etiologically 
related to service or a service-connected disability.


CONCLUSION OF LAW

A right knee disability was not incurred in active service, 
nor is it due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5017 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for a right knee disability secondary to a 
service-connected left knee disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claim, a letter 
dated in January 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the Veteran that additional information or evidence was 
needed to support his service connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Subsequent notice letters 
were sent in October 2005 and February 2008 as well.

In this case, the Veteran's service, VA, and private 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded VA examinations in connection with his claim in 
June 2005, April 2006 and February 2008.  See 38 C.F.R. 
§ 3.159(c)(4).  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2007). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In this case, the Veteran contends that his current right 
knee disability is due to his service-connected left knee 
disability.  

Although the Veteran reported a right knee injury in service, 
service treatment records are void of any evidence of 
treatment for a right knee injury, pain or problem.

A review of the Veteran's medical history shows he suffered a 
left knee injury prior to service, for which he was granted 
service connection by the RO in December 1978.  Service 
treatment records in 1996 and 1997 show a diagnosis of 
bilateral osteoarthritis of the knees, the left knee worse 
than the right.  In 1997, the Veteran underwent surgery for a 
left total knee replacement.  See 1997 surgery records.  In 
August 2004, the Veteran underwent surgery for a right total 
knee replacement.  See August 2004 surgery records.

Therefore, the Veteran has demonstrated a current right knee 
disability.  However, in order to determine secondary service 
connection, the medical evidence must show that the right 
knee disability was proximately caused or aggravated by the 
left knee disability.

The June 2005 examiner and the April 2006 examiner each 
opined that the Veteran's right knee disability was not 
caused by the left knee disability, but did not give an 
opinion with regard to aggravation.  See June 2005 and April 
2006 VA examinations.  

A February 2008 VA examiner opined, in essence, that the 
Veteran's right knee disability was not caused or aggravated 
by the left knee disability.  The VA examiner noted that the 
Veteran's left knee performed extremely well until 28 years 
after his original left knee injury.  At the time of his 1978 
VA examination for the left knee, the Veteran reported doing 
a lot of heavy exercise, walking, and hunting which caused 
some stiffness in the left knee.  The examiner noted that the 
Veteran's left knee was asymptomatic for all but a few months 
before the left knee arthroplasty in 1997 and opined that 
this would not have been enough time to cause changes in the 
right knee.  The examiner noted that the treatment records 
showed no evidence of abnormal gait due to the left knee 
disability.

An October 2005 opinion private by R.E., M.D., in essence, 
stated that the Veteran's abnormal gait, due to the left knee 
injury, caused constant insult to the right knee which 
resulted in the right knee disability.  An October 2005 
opinion provided by J.G., M.D. stated that the causation of 
the arthritis in the Veteran's right knee was the same as the 
left knee sine the pathology was the same for both knees.  
The examiner opined that the Veteran's right knee disability 
was related to service.

The Board has considered the two October 2005 private medical 
opinions linking the Veteran's right knee and left knee 
disabilities.  However, the Board affords greater weight to 
the opinion provided by the February 2008 VA examiner.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators).  This 
opinion was based on a complete review of the claims file, to 
include the service treatment records and provided a complete 
rationale.  By contrast, the opinions provided by the private 
examiners were not based on a review of the Veteran's 
complete medical history and did not provide complete and 
accurate supporting rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (holding that claims file 
review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions and that a private medical opinion may not 
be discounted solely because the opining clinician did not 
review the claims file); but see Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994) (greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence).  Furthermore, the sole basis for Dr. E.'s 
opinion was the incorrect presumption that the Veteran's gate 
had been abnormal due to the left knee disability.  However, 
treatment records show no evidence that the Veteran's gate 
was abnormal due to the left knee disability.  Dr. G. 
provided a very limited rationale for his opinion, based 
entirely on the fact that the pathology for the right and 
left knees was the same.  Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (the failure of the physician to provide 
a basis for an opinion goes to the weight or credibility of 
the evidence).  In this case, the 2008 VA examiner gave the 
most thorough and factually accurate support for his opinion.  
Therefore, the Board finds the VA examiner's opinion to be 
the most probative of record.  

With respect to the Veteran's own contentions that his right 
knee disability is due to his left knee disability, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

In any event, the Board finds that the Veteran's lay 
testimony is outweighed by post-service treatment records 
(indicating a right knee disability that began years after 
service) and the VA medical opinion cited above.  

Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran's right knee 
disability is etiologically related to his service-connected 
left knee disability.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.



ORDER

Service connection for a right knee disability secondary to a 
service-connected left knee disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


